428 F.2d 876
Charles KOEN et al., Appellants,v.Isaac LONG et al., Appellees.
Nos. 19571, 19868.
United States Court of Appeals, Eighth Circuit.
June 30, 1970.

Samuel H. Liberman, St. Louis, Mo., for appellants; Jules Gerard, St. Louis, Mo., on the brief.
Dale L. Rollings, Asst. Atty. Gen., Jefferson City, Mo., for appellees Shannon and Brown; John C. Danforth, Atty. Gen., Jefferson City Mo., on the brief.
Albert J. Stephan, Jr., of Lashly, Caruthers, Rava, Hyndman & Rutherford, St. Louis, Mo., for appellees Long, Harrison, Walsh, Gates, Sanders, Rogers, Brostron, Grimes and Cervantes (in his capacity as a member of the Board of Police Commissioners of the City of St. Louis); John H. Lashly and Rexford H. Caruthers, St. Louis, Mo., on the brief.
Donald L. Schlapprizzi, of Murphy & Schlapprizzi, St. Louis, Mo., for appellees Cervantes (in his capacity as Mayor of the City of St. Louis), Gary Gaertner, and George Cady.
Before VAN OOSTERHOUT, Chief Judge, and MEHAFFY and LAY, Circuit judges.
PER CURIAM.


1
This is an appeal by the plaintiffs, Charles Koen, Percy Green, Richard P. Koch and Joe Allen, from a final order entered after trial on the merits dismissing the plaintiffs' petition for injunctive relief against certain police, prosecution, and court practices, and a declaration that certain St. Louis ordinances are unconstitutional.  The defendants are various city officials, prosecutors, police officers and judges from the city of St. Louis.


2
Jurisdiction was based upon 28 U.S.C. 1343.  The action was maintained as a class action to protect federal substantive rights guaranteed by 42 U.S.C. 1981, 1982 and 1985.


3
This case was tried without a jury to Chief Judge Harper, who in a lengthy and well-considered opinion reported at D.C., 302 F.Supp. 1383 properly states the applicable law and demonstrates that his factual determinations are based upon substantial evidence.  The plaintiffs on this appeal have failed to demonstrate that the trial court committed reversible error.


4
We affirm on the basis of the trial court's opinion.